26 F.3d 129
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eva Cardoza MOLINA, Ana Frances Rocha-Cardoza, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70309.
United States Court of Appeals, Ninth Circuit.
Submitted May 10, 1994.*Decided May 13, 1994.

1
Before:  NOONAN and T.G. NELSON, Circuit Judges, and EZRA**, District Judge.


2
MEMORANDUM***


3
Eva Cardoza-Molina, together with her daughter Ana Frances Rocha-Cardoza, petition for review of the denial by the Board of Immigration Appeals of their petition for asylum and withholding of deportation.  The petitioners have produced no evidence to show that the decision of the Board was unsupported by substantial evidence.  Eva Cardoza-Molina specifically testified that the reason that she feared assassination by the Sandinistas was that her husband had been assassinated by them and that she had helped her family to go to Costa Rica together with her brother.  These reasons for fearing persecution do not constitute fear of persecution on account of a political opinion.  It is argued that she is a member of a social group, viz. her family, that is being persecuted.  Since petitioners could not demonstrate the requisite fear of persecution required for asylum, it follows that they cannot meet the more stringent standard for withholding of deportation.   De Valle v. INS, 901 F.2d 787, 793 (9th Cir.1990).  A family is not a social group under the asylum statute.   Estrada-Posadas v. I.N.S., 924 F.2d 916, 919 (9th Cir.1991).


4
The petition is DENIED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 Honorable David A. Ezra, United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3